IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                             No. 00-46
                       ____________________


                IN RE: ALTO V. WATSON, III

                                         Petitioner
                     _________________________

                          October 4, 2000

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This is a reciprocal discipline proceeding against attorney

Alto V. Watson, III.    It arises from action taken by the Texas

Board of Disciplinary Appeals (BODA), which in September 1999

revoked Mr. Watson’s term of probation and suspended him from the

practice of law for five years.

     Mr. Watson, a lawyer from Beaumont, had entered an Agreed

Judgment of Fully Probated Suspension in March 1995.   He had been

charged with failing to hold settlement funds, belonging in whole

or in part to clients and third parties, separate from his own

property, and with failing to notify third parties promptly about

the receipt of funds in which the third parties had an interest.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     As a result of the Agreed Judgment, Mr. Watson was placed on

probation for five years.   During his probation, Mr. Watson was

required to comply with the provisions of the Texas Disciplinary

Rules of Professional Conduct and not to commit any act of

professional misconduct, and was prohibited from having access to

client funds and from having a legal business banking account,

“for instance, but not limited to, IOLTA, client trust account,

etc.”

     In August 1999, the Texas Commission for Lawyer Discipline

(Commission) filed a motion with the BODA to revoke Mr. Watson’s

probation for various alleged violations of its terms.   In

September, after a hearing at which Mr. Watson was represented by

counsel, BODA revoked Mr. Watson’s probation and suspended him

for the full five years, without credit for any prior time spent

on probation.

     BODA found by a preponderance of evidence that after the

date of the Agreed Judgment putting him on probation, Mr. Watson

retained in an IOLTA trust account a portion of settlement

proceeds he had received before being placed on probation.    These

funds were either client funds or third-party funds, and Mr.

Watson had no interest in or claim against them.   BODA found that

Watson withdrew some of the funds and deposited them in his

personal bank account, thus commingling them with his personal

funds.   BODA also found that Mr. Watson spent a portion of the

funds for “personal” purposes without the authorization of either
the client or the third party who had a claim to the funds, but

that he later “replaced some portion of the settlement funds

expended for reasons personal to Respondent and which were

required to be held in trust when he received a Christmas bonus

payment from his employer.”

     BODA concluded that Mr. Watson violated Texas Disciplinary

Rules of Professional Conduct Rule 1.14 (lawyer must hold

client/third party property separate from his own), Rule

8.04(a)(3) (lawyer shall not engage in conduct involving

dishonesty, fraud, deceit or misrepresentation), and Rule

8.04(a)(7)(lawyer shall not violate any disciplinary or

disability order or judgment).   BODA also concluded that Mr.

Watson violated the Agreed Judgment by having a legal business

banking account, having access to client funds, and by committing

acts of professional misconduct.

     The Supreme Court of Texas affirmed the revocation and

suspension on January 7, 2000.   Watson moved for rehearing with

the Supreme Court and also moved for a remand to BODA for

development of a record about whether a BODA panel member should

have been disqualified on conflict of interest grounds.    The

Supreme Court of Texas issued a letter ruling on May 11, 2000

denying both motions.

     As a result of BODA’s order of suspension, this court issued

an order to Mr. Watson to show cause within 30 days why he should
not be suspended from practice as a member of this court’s bar.

Mr. Watson responded and requested a hearing.1

     Attorney discipline by a circuit court is governed by

Federal Rule of Appellate Procedure Rule 46, which states that a

member of the federal appellate court’s bar is subject to

suspension or disbarment by the court if the member has been

suspended or disbarred from practice in any other court.    The

member must be given an opportunity to show cause why the member

should not be disciplined, and the member must be given a

hearing, if requested.    Fed. R. App. P. Rule 46(b)(2) and (3).

     A hearing was held before a three-judge panel of the court

on October 3, 2000.   Mr. Watson appeared pro se.

     The sole issue before this court is whether the Texas

revocation of probation and suspension of Mr. Watson from the

practice of law for five years supports the imposition of

reciprocal discipline by this court.

     Mr. Watson has the burden of showing why this court should

not impose reciprocal discipline.    Matter of Calvo, 88 F.3d 962,

966 (11th Cir. 1996).    Mr. Watson correctly points out that

discipline imposed by federal courts does not automatically flow

from discipline in state courts.    Theard v. United States, 354


     1
      In addition to the written response to the order to show
cause, Mr. Watson filed an Additional Brief to the Court’s Order to
Show Cause, a Motion to Expand Brief Page Limitation, and a Motion
to Supplement the Record.    The court grants the first of these
motions, but notes that in all, Mr. Watson’s responses to the show
cause order exceed seventy pages. The court denies the motion to
supplement the record.
U.S. 278, 282 (1957).   The Court has held, however, that a

federal court should recognize, and give effect to, the

“condition created by the judgment of the state court unless,

from an intrinsic consideration of the state record,” it appears

that:

     (1) that the state proceeding was wanting in due
     process;

     (2) that the proof of facts relied on by the state
     court to establish want of fair character was so infirm
     as to give rise to a clear conviction on the federal
     court’s part that it could not, consistent with its
     duty, accept the state court’s conclusion as final; or

     (3) that to do so would, for some other grave and
     sufficient reason, conflict with the court’s duty not
     to disbar except upon the conviction that, under the
     principles or right and justice, it is constrained to
     do so.

Selling v. Radford, 243 U.S. 46, 51 (1917).2   The Selling

analysis continues to be the guiding standard by which federal

courts determine whether they will impose reciprocal discipline


     2
       Mr. Watson was ordered by this court to provide a certified
copy of the record of the state disciplinary proceeding. The clerk
of the Supreme Court of Texas advised this court and Mr. Watson
that it was unable to locate the entire record, but that it
believed that the State Bar of Texas had a copy of the entire
record.
     Mr. Watson was then directed to file the partial record from
the Supreme Court of Texas, and to file whatever portions of the
record he had available. He was further directed to make
reasonable efforts to obtain from the State Bar of Texas any
documents still missing, and to provide a list of all documents
missing from the record he provided to this court.
     Mr. Watson filed a copies of the charge, briefs, discovery
requests and responses, motions, correspondence with the BODA and
between counsel, the hearing transcript and exhibits, and BODA’s
Judgment and Findings of Fact and Conclusions of Law. He did not
indicate that any documents were missing, or that what he filed
with this court did not constitute a complete copy of the record.
based on a state court proceeding and has been expressly employed

by the Fifth Circuit.     In re Wilkes, 494 F.2d 472, 476-77 (5th

Cir. 1974);     In re Dawson, 609 F.2d 1139, 1142 (5th Cir. 1980).

     In his briefs and at the hearing, Mr. Watson argued that the

Fifth Circuit should not impose reciprocal discipline based on

the state court order for the following reasons:

     (1) The state court proceeding denied him due process
     because one of the BODA panel members had a conflict of
     interest; Mr. Watson did not have sufficient notice of
     the charges; evidence used against him was not produced
     until the final moments of the hearing; and the
     standard of proof was insufficient;

     (2) There was insufficient evidence of misconduct to
     support revocation of probation; and

     (3) Grave injustice would result from the imposition of
     reciprocal discipline because one of the BODA panel
     members had a conflict of interest; the terms of
     probation were ambiguous; the misconduct complaint was
     the result of a personal vendetta against Mr. Watson by
     his prior law firm; and suspension is too severe a
     punishment for the alleged misconduct.

     We discuss Mr. Watson’s arguments in turn, noting that some

of his contentions implicate more than one of the Selling

criteria.



Composition of the BODA Panel

     Mr. Watson argues that BODA panel member Alexander J.

Gonzales should have been disqualified from participating in his

case, and that his participation invalidated the decision of the

entire panel.    Gonzales is a member of the firm of Hughes & Luce,

which lists Wal-Mart Stores, Inc. as one of its clients in the
Texas Legal Directory.   Prior to his suspension, Mr. Watson and

others   represented plaintiffs in Meissner, et ux v. Wal-Mart

Stores, Inc., et al., a state court action in which Wal-Mart was

threatened with a sanction of $18,000,000 for discovery abuses.3

Hughes & Luce did not represent Wal-Mart in the Meissner case.

     Mr. Watson asserts that Wal-Mart has a “tremendous and very

personal hostility towards Watson.”   He filed with the Supreme

Court of Texas, along with his motion for remand, a copy of a

memo which he represents to be from Wal-Mart to its “flat-fee

attorneys” stating it had retained an attorney “to see if there

is anything we can do in regard to the plaintiff’s attorney . . .

.”   Watson concludes that Hughes & Luce “had a tremendous

motivation to destroy Mr. Watson’s continued ability to represent

the Plaintiffs in Meissner, at the very time that Mr. Gonzales

was deciding Watson’s case.”   Mr. Watson asserts that “‘Judge’

Alex Gonzales had an ethical duty to be biased against Watson in

favor of his client, Wal-Mart,” and that even the appearance of a

potential conflict of interest obligated Gonzales to recuse

himself.

     Mr. Watson’s filings offer no evidence of the type of

personal bias that would   raise concern about Mr. Gonzales’

impartiality in this case.   The mere fact that Hughes & Luce has

a client who may harbor an animus against Mr. Watson, arising


     3
       Mr. Watson included in his filing with this court numerous
news articles discussing the sanction against Wal-Mart obtained in
the Meissner case.
from a case in which that firm was not involved, does not mean

that the members of the firm share that animus.   Moreover, the

suggestion that Hughes & Luce (and therefore Gonzales) might

benefit financially from a decision to suspend Watson is far too

tenuous.

     We are mindful that the Supreme Court of Texas denied Mr.

Watson’s motion for remand on this very issue, and that Selling

sets the standard for our deliberations on this matter.     The

Supreme Court of Texas has implicitly concluded that there is no

showing of actual bias, and that Mr. Watson’s allegations are not

sufficient to cause an objective, disinterested observer to

entertain a significant doubt about Mr. Gonzales’ impartiality.

We see no reason to believe that conclusion in some way deprived

Mr. Watson of due process.   Nor do we believe that grave

injustice would result from this court imposing reciprocal

discipline based on the BODA panel decision.



Due Process

     Mr. Watson complains that IOLTA bank account records were

not offered in evidence by the Commission until the final moments

of the hearing, and that he was denied due process because he did

not have these documents to prepare for his defense.4

     4
       Texas Disciplinary Rule 1.14(a) states that “[c]omplete
records of [client trust or escrow] account funds and other
property shall be kept by the lawyer and shall be preserved for a
period of five years after termination of the representation.” Mr.
Watson testified that he gave all of his IOLTA account records to
his prior law firm.
         However, Mr. Watson did not object to the introduction of

these records at the hearing.5    In fact, when the panel expressed

concern with the late production of the records, and stated it

did not know if it would consider them in its deliberations, the

Commission offered to withdraw the records.    The panel then

commented that these records, which verified the existence of the

IOLTA account in 1995, tended to favor Mr. Watson, a statement

with which Mr. Watson’s counsel concurred.6




     5
      A review of the transcript reveals that both Mr. Watson and
the Commission reported to the panel that, despite diligent
efforts, they had been unable to locate records or checks for Mr.
Watson’s IOLTA account prior to the hearing.        Mr. Watson had
provided the Commission with a release form for the bank to provide
the documents, but the bank had apparently been unable to locate
the account information.
     At the beginning of the second and final day of the hearing,
Mr. Watson’s counsel reported to the panel that he had received a
package the night before containing checks from Mr. Watson’s IOLTA
account. He had told the Commission about the package that night.
Mr. Watson’s counsel advised the panel that he did not know who
sent him the checks. The panel allowed Mr. Watson to introduce the
checks in evidence over the Commission’s objection.
     Near the end of the hearing, the Commission offered in
evidence Mr. Watson’s IOLTA account records for the relevant time
period. Disciplinary counsel for the Commission reported to the
panel that he had asked an investigator take to the bank copies of
the checks delivered to Mr. Watson’s counsel the night before in
an effort to track down the related IOLTA account information, and
that he had just received the account records within the previous
one to two hours. Mr. Watson’s counsel stated that he did not
object to the relevant portions, for which Mr. Watson had provided
an authorization.
     6
       As noted by Mr. Watson in his brief, disciplinary counsel
had implied earlier in the hearing that Mr. Watson did not even
maintain an IOLTA account, presumably suggesting that Mr. Watson
had handled the Wilson funds without even an attempt to comply with
the disciplinary rules.
     The unusual circumstances of the delay in locating and

offering these documents, the lack of objection to the documents,

and Mr. Watson’s testimony earlier in the hearing that he had

maintained his IOLTA account after the effective date of the

Agreed Judgment, used some of the settlement proceeds in the

account to pay for family expenses, and then transferred the

remaining portion to his personal bank account, satisfy us that

the admission of the IOLTA bank account records did not result in

a denial of due process.7

     Mr. Watson further argues that he did not receive notice

that he was being accused of mismanagement of “third-party” funds

because the charge only included the term “client funds”.

         The Commission’s First Amended Motion to Revoke Probation,

Part III, alleged misconduct arising out of Mr. Watson’s

representation of William Wilson.    The Motion alleged that:

     - Mr. Watson maintained settlement funds from the
     Wilson case in his own client trust account or his own
     personal bank account in violation of the terms of the
     Agreed Judgment;

     - Mr. Watson delayed distributing those portions of the
     funds that were the property of other persons;


     7
      We further note that the records do not appear to have played
any role in the BODA deliberations. The panel’s Findings of Fact
and Conclusions of Law do not make any reference to the exhibit.
The findings do state that Mr. Watson testified that he initially
deposited the settlement proceeds into his IOLTA trust account
number 050-07008121 at Texas Commerce Bank, N.A. in Beaumont,
Texas. They also state that during the period of probation, Mr.
Watson maintained a legal business banking account in the form of
an IOLTA account, referencing the same account number and location.
At no time has Mr. Watson denied that he maintained the account.
     - $30,000.00 of the funds represented a worker’s
     compensation lien payable to an insurance company; and
     when Mr. Watson paid the $30,000.00 to the insurance
     company, it was with funds from his personal account
     and after a year’s delay; and

     - Mr. Watson “commingled these client funds with his
     own funds, or used client funds for his own personal
     expenses,” in violation of the Texas Disciplinary Rules
     of Professional Conduct and the Agreed Judgment.

     BODA’s Findings of Fact state that during the term of

probation, Mr. Watson retained in an IOLTA account approximately

$30,000.00 in settlement funds while trying to negotiate a

reduction in a subrogation lien owed by Wilson to an insurance

company.   BODA found that these funds were either “client funds”

or “third-party funds” to be held in trust, and further found

that Watson spent some portion of them for “personal” purposes

without the permission of either the client or the insurance

company.

     Mr. Watson received prior notice that he was accused of

improperly delaying payment of that portion of the Wilson

settlement proceeds belonging to a third-party - the insurance

company.   Mr. Watson also received prior notice that he was

accused of maintaining some portion of the Wilson settlement

proceeds, some or all of which belonged to a third party, in his

client trust or personal bank account.   Although the Commission’s

motion does refer to commingling of “client funds,” it is clear

from the wording of the charge that the “funds” being referred to

are settlement proceeds including money that belonged to the

insurance company.   Mr. Watson had sufficient prior notice of the
charges that he mishandled third-party funds to meet the

requirements of procedural due process.

     Finally, Mr. Watson attacks the Texas attorney disciplinary

procedures as lacking in due process because he claims that the

disciplinary rules effectively applied a constitutionally

impermissible evidentiary standard and failed to afford him

meaningful appellate review of the BODA’s judgment.   He argues

that because this court requires clear and convincing evidence of

attorney misconduct in federal attorney discipline proceedings,

In re Medrano, 956 F.2d 101, 101-02 (5th Cir. 1992), Texas

procedures requiring proof of misconduct by only a preponderance

of the evidence are constitutionally invalid.8

     Mr. Watson, in effect, is seeking collateral relief from the

BODA decision.   This court has no authority to reexamine or

reverse the action of a state supreme court in disciplining a

member of its bar for professional misconduct.   Selling, 243 U.S.

at 50.

     The argument that proof of misconduct by a preponderance of

the evidence denies the attorney due process has been rejected by

the Second Circuit in In re Friedman, 51 F.3d 20, 22 (2nd Cir.

1995).   That court also noted that the Supreme Court’s decision



     8
      Texas discipline rules provide that charges of misconduct
must be proven by a preponderance of evidence.     Texas Rules of
Disciplinary Procedure, Rule 2.16. Similarly, probation “shall” be
revoked upon proof by a preponderance of the evidence of a
violation of probation. Id.; Rules 2.20, 3.13.
to impose reciprocal discipline on attorney Friedman based on the

same charges underlying the appealed-from district court

discipline order was an implicit rejection of his claim that the

preponderance of the evidence standard of proof deprived him of

due process.   We agree that no due process violation results when

a state court finds misconduct by a preponderance of the

evidence.

     Mr. Watson also argues that the characterization by the

Supreme Court of Texas of attorney discipline proceedings as

civil in nature (citing Commission for Lawyer Discipline v.

Benton, 980 S.W.2d 425, 438 (Tex. 1998), cert. denied, 119 S. Ct.
2021 (1999)) is in direct conflict with United States Supreme

Court and Fifth Circuit cases characterizing such proceedings as

quasi-criminal.     See, e.g., In re Ruffalo, 390 U.S. 544, 550-51

(1968); In re Sealed Appellant, 194 F.3d 666, 670 (5th Cir.

1999).   He claims that the quasi-criminal characterization

necessitates a more rigorous showing than the civil preponderance

of the evidence standard.

     In In re Ruffalo, the Supreme Court granted certiorari on a

Sixth Circuit decision to impose reciprocal discipline on an

attorney who had been suspended indefinitely by the Supreme Court

of Ohio.    The Supreme Court described discipline proceedings as

quasi-criminal in a discussion of what prior notice and

opportunity to be heard must be afforded   an attorney charged

with misconduct.    In re Ruffalo did not address the burden of
proof to be applied in a disciplinary proceeding. 390 U.S. at

550.9

        The Fifth Circuit cases cited by Mr. Watson for the

proposition that federal discipline orders must be supported by

clear and convincing evidence of misconduct involved appeals of

discipline imposed by federal district courts and did not address

the burden of proof to be applied in a state proceeding.      Mr.

Watson arguments regarding an insufficient standard of proof are

unavailing.



Sufficiency of Evidence

        Mr. Watson also claims that there is no evidence that he

mishandled “client funds.”     The BODA found that Watson received

$60,000.00 in settlement proceeds in the Wilson case, that Watson

had no fee interest in or other claim against this money, that he

initially deposited the money into his IOLTA account, that he

paid $20,000.00 to Wilson and retained approximately $30,000.00

while trying to negotiate a reduction in a subrogation lien owed

by Wilson to an insurance company, that he spent some portion of

the retained $30,000.00 for “personal” purposes without

permission from either Wilson or the insurance company, and that

he deposited some portion of the retained $30,000.00 into his own



        9
      In the federal criminal context, we note that conduct which
violates the terms of a supervised release, and thus supports
revocation, need only be found under a preponderance of evidence
standard. Johnson v. United States, 120 S. Ct. 1795, 1800 (2000).
personal bank account without permission from either Wilson or

the insurance company.

     Mr. Watson states in his brief that after disbursing the

first $30,000.00, “Watson attempted to negotiate further with

Transportation so that Wilson, who was in dire financial straits,

could receive some part of [the remaining] $30,000.00."    Thus,

Mr. Watson acknowledges that some portion of the funds in

question potentially belonged to his client.   Texas Disciplinary

Rule 1.14 (a) specifically states that a lawyer shall hold funds

belonging in whole or part to clients or third persons separate

from the lawyer’s own property.

     Mr. Watson testified at the state court hearing that he used

a substantial portion of the Wilson settlement funds in his IOLTA

account to pay family expenses.   He also testified that remaining

monies were   transferred to his personal account.   He further

testified that he eventually paid the $30,000 to the

Transportation Insurance Company from personal funds.    He

presents no evidence that either Wilson or the insurance company

consented to his use of the settlement proceeds for personal

expenses or to the transfer of the money to his personal bank

account.   Mr. Watson’s argument that the insurance company’s

ultimate satisfaction with the eventual receipt of money it was

owed should be interpreted as “retroactive consent” is

unpersuasive.   The record contains more than sufficient evidence

to support the BODA’s finding of misconduct.
Grave Injustice

      Mr. Watson further argues that grave injustice would result

from this court’s imposition of reciprocal discipline because the

terms of the probation order were ambiguous, the misconduct

complaint was the result of a personal vendetta against Mr.

Watson by his prior law firm, and suspension is too severe a

punishment for the alleged misconduct.

      Mr. Watson complains that the terms of the Agreed Judgment

were ambiguous because although condition six prohibited him from

maintaining a legal business banking account, including an IOLTA

account, condition five advised that he was obligated to comply

with the Bar’s rules regarding IOLTA accounts.10

      That Mr. Watson truly believed that he could still maintain

an IOLTA account, in spite of the Agreed Judgment’s specific

requirements that he not keep a legal business     banking account

or   have access to client funds, is farfetched.11   When Mr.

Watson agreed to the terms of the Judgment probating his original



      10
           Conditions five and six read:

5.    Respondent shall comply with Interest on Lawyers Trust Account
      requirements in accordance with Article XI of the STATE BAR
      RULES;
6.    Respondent shall not have a legal business banking account,
      for instance, but not limited to, IOLTA, client trust account,
      etc.;
      11
       Mr. Watson’s response makes it clear that he knew that,
pursuant to the Agreed Judgment, he could not open a legal business
account. It is difficult to avoid the conclusion that he knew he
could not have a legal business account. The wording of the Agreed
Judgment gives no support to such a distinction.
suspension, presumably he knew he had settlement funds in his

IOLTA account.   The record does not reflect whether the

Commission knew about the funds, but it behooved Mr. Watson to

clarify how these funds should be handled before he agreed to the

Judgment.   Had he asked, it is reasonable to expect that the

Commission would have given him a grace period or instructed him

to have the funds transferred out of his account to an account

under the control of some other appropriately responsible

person.12   Any confusion genuinely resulting from the Agreed

Judgment could easily have been clarified.    Imposing reciprocal

discipline on an attorney who claims to have acted on the

unverified assumption that the order allowed what one condition

of it plainly forbade would   not appear to present the “grave

injustice” contemplated by the Supreme Court in Selling.

     In his responses to the show cause order, Mr. Watson does

not dispute that during the term of probation he spent some

portion of the $30,000.00 settlement proceeds for personal

purposes, and deposited some portion of the $30,000.00 into his

personal bank account.   He claims he was “whipsawed” because BODA

would have determined that he violated the Agreed Judgment

regardless of what he did with the funds.    He asserts that he

moved the funds into his personal account when it became clear



     12
       Condition nine of the Agreed Judgment stated that Watson was
allowed to practice law only under the direct supervision of a
licensed attorney in good standing with the State Bar in the same
office or suite of offices.
that there was no possibility that the funds would become “client

funds” (and, he says, therefore could not be kept in an IOLTA

account) and when the Agreed Judgment prohibited him from opening

a business account.

     In the light of Mr. Watson’s comments about his efforts to

reduce the lien to free up some more money for Wilson, at a

minimum Mr. Watson knew that some of the funds might potentially

belong to his client.    In any event, Disciplinary Rule 1.14's

requirements regarding the safekeeping of property apply to

client and third-party funds alike.    Nothing in Watson’s response

indicates a change in circumstances that would relieve him of the

obligation to safeguard settlement funds and keep them separate

from his own personal funds.

     Mr. Watson complains that the probation revocation

proceeding should have been dismissed because the Commission

allegedly pursued this matter at the behest of attorneys who

purportedly stood to gain an advantage in a civil matter by Mr.

Watson’s suspension and who wanted to destroy Mr. Watson’s

credibility.    Mr. Watson wanted to take depositions and issue

document requests to establish the improper motive and bias of

these attorneys, who testified against him at the revocation

proceeding.    Mr. Watson complains that BODA’s denial of his

requests to conduct discovery prevented him from developing

evidence critical to his defense.
     Though a disciplinary prosecution based on personal motives

of members of the Commission’s staff might be improper, Mr.

Watson does not suggest any improper motivation by the Commission

in its investigation or prosecution of the charges.     Nor does he

cite any authority suggesting that a disciplinary order, if

supported by the evidence, should nonetheless be deemed invalid

because the complaining parties might benefit from the imposition

of discipline on the accused.

     Mr. Watson does not suggest in his responses to the show

cause order that these witnesses testified falsely at the

hearing.    He does accuse them of concealing or destroying

documents and testifying falsely in their depositions.    But Mr.

Watson neither identifies the documents nor describes their

contents.    He does not explain how these witnesses allegedly

provided false deposition testimony, or identify how the alleged

false testimony had any effect on the BODA’s findings with regard

to the Wilson settlement funds.    These complaints do not suggest

that grave injustice would result from imposing reciprocal

discipline based upon the Texas suspension order.

     Mr. Watson claims that the suspension is too severe a

penalty because no one lost any money and he did not collect a

fee for his work on the Wilson case.    This argument   misses the

point.   The fact that his mismanagement of funds did not result

in financial loss does not convert serious misconduct into a
trivial matter or diminish the need to protect the public.13

The court notes that according to the Agreed Findings of Fact and

Conclusions of Law issued in conjunction with the Agreed

Judgment, it was mismanagement of client funds that resulted in

Mr. Watson’s original suspension and probation in the first

place.

     After reviewing the record of the state proceeding and

briefs filed by Mr. Watson in this matter, and thoroughly

considering his arguments at the hearing, we do not find any of

the types of infirmities identified in Selling case that would

militate against the imposition of reciprocal discipline.

     Alto V. Watson, III is accordingly suspended from practice

before this court for five years effective September 2, 1999, the

date of the BODA judgment.   At any time after the expiration of

his suspension, Mr. Watson may apply to the Chief Judge of this

court for readmission to practice.    He should present at that

time satisfactory evidence of his status as a member in good

standing of the State Bar of Texas.




     13
       This court does not gain much comfort from Mr. Watson’s
testimony at the state proceeding that money management has been a
problem for him and if he ever has his own law practice, he will
have to have someone else oversee the management of his client
funds.